Citation Nr: 1702400	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of status post arthroscopy due to right rotator cuff tear (right shoulder disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969 and March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A brief review of the procedural history of the Veteran's claim is instructive.  The RO initially granted service connection and a 10 percent rating for the Veteran's right shoulder disability in a September 2008 rating decision.  While the case was in remand status, in a November 2013 rating decision, the RO awarded an increased rating for the right shoulder disability, from 10 percent to 20 percent, effective September 9, 2013.  The Board notes in the November 2013 rating decision, the RO also awarded the Veteran a separate rating of 20 percent for right shoulder muscle impairment, effective September 9, 2013.  That issue has not been appealed and is not before the Board.

Thereafter, in the December 2015 decision, the Board increased the Veteran's right shoulder disability to 20 percent for the period from February 27, 2008 to September 8, 2013.  However, the Board denied an increased rating in excess of 20 percent for the entire appeal period.  The Veteran appealed the portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court), as it pertained to the denial of a disability rating in excess of 20 percent for the entire appeal period.  The Court issued an Order in August 2016 granting an August 2016 Joint Motion for Vacatur and Remand (JMR) filed by the Veteran's representative before the Court and VA's Office of the General Counsel (the parties).  In the JMR, the parties moved the Court to vacate the portion of the December 2015 Board decision that denied the Veteran's claim for a right shoulder disability rating in excess of 20 percent.  The Court's Order remanded the matter for action consistent with the terms of the JMR.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

In the August 2016 JMPR, it was agreed by the parties that the Board erred in its December 2015 decision when it provided an inadequate statement of reasons and bases in denying a rating in excess of 20 percent, for the period from February 27, 2008, to September 8, 2013.  Further, the parties determined the Board erred when it relied on the inadequate September 2013 VA medical examination in denying a rating in excess of 20 percent during the second rating period, beginning September 9, 2013. 

Specifically, the parties agreed that in the August 2008 VA examination, the Veteran reported that he was unable to perform any range of motion, lifting, pushing or pulling at all during flare-ups, which occur every two to three weeks.  Despite the evidence of continuous and severe pain and weakness, the Board failed to acknowledge the limitation of motion attributed to the Veteran's flare-ups in its analysis.

With regard to the second period beginning September 9, 2013, the parties agreed that the Board relied on an inadequate September 2013 VA examination to deny a higher rating for the right shoulder.  The examiner indicated the Veteran experienced severe restriction of range of motion and weakness, to include additional loss of motion due to pain on use or during flare-ups.  However, the examiner did not describe the impact of the Veteran's flare-ups in terms of degree of additional limitation of motion, nor did he provide an explanation as to why an estimation of the motion loss during flare-ups or on repetitive use could not be made without resort to speculation.

Therefore, the case must be remanded to the RO for further development outlined below and primarily for a right shoulder examination that is responsive to the reasons set forth in the August 2016 JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  The additional evidence received subsequent to the August 2016 JMR must be reviewed the examiner, to include October 2016 medical records and the November 2016 correspondence from the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  After completing any preliminary development needed, schedule the Veteran to undergo a VA examination by an appropriate VA medical professional to evaluate the severity of his service-connected right shoulder disability.

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's right shoulder condition.  In doing so, the VA examiner should identify all abnormalities in the right shoulder by considering the relevant evidence, to include the October 2016 x-ray reports and medical records from the Hughston Clinic.  Any additional necessary tests or studies should be conducted and all findings should be reported in detail.

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the affected joint.  He or she should also describe all additional functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, additional functional impairment on repeated use or during flare-ups, in terms of degree of additional range of motion loss, and the date on which any change in degree of impairment first occurred.  If not feasible, the examiner should provide a detailed explanation and rationale for why such could not be accomplished.

Then, the right shoulder joint should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The examiner should also indicate whether there is any impairment of the humerus, to include loss of head of the humerus (flail shoulder), nonunion of the humerus (false flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint (with frequent or infrequent episodes and guarding of all arm movement or at the shoulder level only), and/or malunion of the humerus with moderate or marked deformity.  The examiner should review the November 2016 correspondence.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.  He or she should identify what facts and information support those findings, and explain how the facts and information justify the findings.

2.  Finally, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

